DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 29-31 are objected to because of the following informalities:  
Claim 29: On line 1, “the processors” should recite “the one or more processor” to coincide with previous recitations of the element.
Claim 30: On line 1, “the processors” should recite “the one or more processor” to coincide with previous recitations of the element.
Claim 31: On line 1, “the processors” should recite “the one or more processor” to coincide with previous recitations of the element.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the external device, in response to receiving the communication, (i) determines, based on the measured temperature, whether the object was a living being, and (ii) records that the substance has been delivered successfully to a living being after determining that the object was a living being.” In lines 19-23. The preamble of claim 1 recites “a device” while the “external device”, based on the specifications, appears to be separate from the device. The claim as written appears to have that the external device as part of the device. For the sake of examination, the preamble will be interpreted as reciting “a system for delivering a dose of a substance to a living being, comprising a device and an external device, the device comprising:”.
Claim 36 recites the limitation “data generated based on previously measured temperatures provided by one or more delivery apparatus” in lines 2-3. It is unclear what the “one or more delivery apparatus” is referring to as the delivery apparatus recited in claim 27 only delivers the dose and does not measure temperature. For the sake of examination, the limitation will be interpreted as reciting “data generated based on previously measured temperatures provided by the device”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 28, 31, 34, 35, 40, 41, 44, 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 2017/0049965).
Regarding claim 27, Baker discloses a device (10, Fig 1) for delivering a dose of a substance to a living being comprising: a contact sensor (20a, Fig 1) positioned such that the contact sensor is in contact with an object when the device is in a proper position for delivering a dose of the substance to the object (Para 0070, lines 1-11); a temperature sensor (Para 0037, lines 13-24); a delivery apparatus (26 and 34, Fig 1) configured to deliver a dose of the substance to the object after the delivery apparatus is activated (Para 0060, lines 1-14); and one or more processors (22, Fig 1) configured to: determine, using the contact sensor, whether the contact sensor is in contact with the object (Para 0070, lines 1-11); activate the delivery apparatus after determining that the contact sensor is in contact with the object, wherein the delivery apparatus, after being activated, delivers a dose of the substance to the object (Para 0044; the actuation mechanism can be unlocked to start or restart delivery of fluid after appropriate contact is sensed); measure, using the temperature sensor, temperature of the object after the delivery apparatus is activated; determine, based on the measured temperature, whether the object was a living being (Para 0037; ensuring the temperature of the object is between 87-100 degrees Fahrenheit which is characteristic of a living being); and record that the substance has been delivered successfully to a living being after determining that the object was a living being (Para 0027, lines 9-19).
Regarding claim 28, Baker discloses the measured temperature includes a plurality of measurements (Para 0044; multiple measurements are taken so the controller can determine where to lock or unlock the actuation mechanism).
Regarding claim 31, Baker discloses the one or more processors are further configured to deactivate the delivery apparatus after determining that the contact sensor is no longer in contact with the object (Para 0029; Para 0044).
Regarding claim 34, Baker discloses the delivery apparatus is configured to deliver the dose of the substance to a delivery site of the object (Para 0060, lines 1-14), and wherein the contact sensor (20a, Fig 1), the temperature sensor, and the delivery apparatus (26 and 34, Fig 1) are substantially proximate to each other such that (They are proximate at least in that are all within the housing 11, See Fig 1), when the delivery apparatus is activated, the contact sensor determines whether the contact sensor is in contact with the delivery site of the object and the temperature sensor measures temperature at the delivery site of the object (Para 0037, lines 13-24).
Regarding claim 35, Baker discloses the measuring of the temperature includes measuring the temperature based on a predetermined measurement timing scheme (Para 0037; Para 0044; the temperature is measured on a continuous timing scheme in order to halt delivery if contact is not sensed).
Regarding claim 40, Baker discloses a method for delivering a dose of a substance to a living being (Para 0023), comprising: determining whether a contact sensor (20a, Fig 1) is in contact with an object (Para 0070, lines 1-11); activating a delivery apparatus (26 and 34, Fig 1) after determining that the contact sensor is in contact with the object; delivering a dose of the substance to the object after the delivery apparatus is activated (Para 0060, lines 1-14); measuring temperature of the object after the delivery apparatus is activated; determining, based on the measured temperature, whether the object was a living being (Para 0037; ensuring the temperature of the object is between 87-100 degrees Fahrenheit which is characteristic of a living being); recording that the substance has been delivered successfully to a living being after determining that the object was a living being (Para 0027, lines 9-19).
Regarding claim 41, Baker discloses the measured temperature includes a plurality of measurements (Para 0044; multiple measurements are taken so the controller can determine where to lock or unlock the actuation mechanism).
Regarding claim 44, Baker discloses deactivating the delivery apparatus after determining that the contact sensor is no longer in contact with the object (Para 0029; Para 0044).
Regarding claim 47, Baker discloses the delivery apparatus is configured to deliver the dose of the substance to a delivery site of the object (Para 0060, lines 1-14), and wherein the contact sensor, the temperature sensor, and the delivery apparatus are substantially proximate to each other such that (They are proximate at least in that are all within the housing 11, See Fig 1), when the delivery apparatus is activated, the contact sensor determines whether the contact sensor is in contact with the delivery site of the object and the temperature sensor measures temperature at the delivery site of the object (Para 0037, lines 13-24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2017/0049965) in view of McCullough (US 2017/0098058).
Regarding claim 1, Baker discloses a device (10, Fig 1) for delivering a dose of a substance to a living being comprising: a contact sensor (20a, Fig 1) positioned such that the contact sensor is in contact with an object when the device is in a proper position for delivering a dose of the substance to the object (Para 0070, lines 1-11); a temperature sensor (Para 0037, lines 13-24); a delivery apparatus (26 and 34, Fig 1) configured to deliver a dose of the substance to the object after the delivery apparatus is activated (Para 0060, lines 1-14); and one or more processors (22, Fig 1) configured to: determine, using the contact sensor, whether the contact sensor is in contact with the object (Para 0070, lines 1-11); activate the delivery apparatus after determining that the contact sensor is in contact with the object, wherein the delivery apparatus, after being activated, delivers a dose of the substance to the object (Para 0044; the actuation mechanism can be unlocked to start or restart delivery of fluid after appropriate contact is sensed); measure, using the temperature sensor, temperature of the object after the delivery apparatus is activated; (i) determines, based on the measured temperature, whether the object was a living being (Para 0037; ensuring the temperature of the object is between 87-100 degrees Fahrenheit which is characteristic of a living being), and (ii) records that the substance has been delivered successfully to a living being after determining that the object was a living being (Para 0027, lines 9-19).
Baker is silent regarding a transmitter configured to communicate with an external device, the one or more processors configured to transmit, using the transmitter, a communication to the external device, wherein the communication includes the measured temperature; and wherein the external device, in response to receiving the communication(i) determines, based on the measured temperature, whether the object was a living being, and (ii) records that the substance has been delivered successfully to a living being after determining that the object was a living being.
McCullough teaches a system for delivering a dose of a substance to a living being, comprising a device and an external device, the device comprising: a contact sensor (362, Fig 3), a temperature sensor (360, Fig 3), a delivery apparatus (330, Fig 3), a transmitter (352, Fig 3) configured to communicate with an external device (304, Fig 3) (Para 0120, lines 1-5); and one or more processors (370, Fig 3) configured to transmit, using the transmitter, a communication to the external device, wherein the communication includes the measured temperature; and wherein the external device determines if the temperature is acceptable (Para 0175; Also see Fig 14) and records that the substance has been delivered successfully (Para 0183).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baker to be a part of a system comprising an external device, wherein the device includes a transmitter that is configured to communicate with an external device such that the external device can determine, based on the measured temperature, whether the object was a living being in order to provide the necessary relatively expensive computer hardware including microprocessors, memories, Internet-accessible communication modules, etc. to analyze and store the sensor data while still allowing for the drug delivery device to be economical (Para 0006).
Claims 29, 30, 36, 42, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2017/0049965) in view of Marlin (US 2017/0281877).
Regarding claim 29, Baker discloses all of the elements of the invention as discussed above, however, is silent regarding the one or more processors are further configured to measure, using the temperature sensor, temperature before the delivery apparatus is activated and/or temperature after the delivery apparatus is deactivated.
Marlin teaches a device (50, Fig 1) for delivering a dose of a substance to a living being (Para 0002) comprising a skin sensor (665, Fig 6) and one or more processors (605, Fig 6) configured to measure, using the skin sensor, electrode signal value of the object after the delivery apparatus is activated (Para 0096, lines 1-5); determine, based on the measured electrode signal value, whether the object was a living being (Para 0096; the threshold values are those of a living being) and wherein the one or more processors are further configured to measure, using the skin sensor, electrode signal values before the delivery apparatus is activated (Para 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baker to include a calibration process for the temperature sensor as taught by Marlin in order to have a temperature sensing that is user-specific and accommodates user specific conditions (Para 0099, lines 1-3).
Regarding claim 30, the modified invention of Baker and Marlin discloses the one or more processors (22, Fig 1 -Baker) are further configured to calibrate the measured temperature based on the temperature before the delivery apparatus is activated (Para 0098; Para 0100 -Marlin).
Regarding claim 36, Baker discloses all of the elements of the invention as discussed above, however, is silent regarding the determination of whether the object was a living being includes comparing the measured temperature with data generated based on previously measured temperatures provided by the device.
Marlin teaches a device (50, Fig 1) for delivering a dose of a substance to a living being (Para 0002) comprising a skin sensor (665, Fig 6) and one or more processors (605, Fig 6) configured to measure, using the skin sensor, electrode signal value of the object after the delivery apparatus is activated (Para 0096, lines 1-5); determine, based on the measured electrode signal value, whether the object was a living being (Para 0096; the threshold values are those of a living being) and wherein determination of whether the object was a living being includes comparing the measured values with data generated based on previously measured values provided by the device (Para 0098; Para 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baker to include a calibration process for the temperature sensor as taught by Marlin in order to have a temperature sensing that is user-specific and accommodates user specific conditions (Para 0099, lines 1-3).
Regarding claim 42, Baker discloses all of the elements of the invention as discussed above, however, is silent regarding measuring, using the temperature sensor, temperature before the delivery apparatus is activated.
Marlin teaches a device (50, Fig 1) for delivering a dose of a substance to a living being (Para 0002) comprising a skin sensor (665, Fig 6) and one or more processors (605, Fig 6) configured to measure, using the skin sensor, electrode signal value of the object after the delivery apparatus is activated (Para 0096, lines 1-5); determine, based on the measured electrode signal value, whether the object was a living being (Para 0096; the threshold values are those of a living being) and wherein the one or more processors measures, using the skin sensor, electrode signal values before the delivery apparatus is activated (Para 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baker to include a calibration process for the temperature sensor as taught by Marlin in order to have a temperature sensing that is user-specific and accommodates user specific conditions (Para 0099, lines 1-3).
Regarding claim 43, the modified invention of Baker and Marlin discloses calibrating the measured temperature based on the temperature before the delivery apparatus is activated (Para 0098; Para 0100 -Marlin).
Claims 32, 33, 37, 38, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2017/0049965) in view of Jongejan (US 2007/0023034).
Regarding claim 32, Baker discloses all of the elements of the invention as discussed above, however, is silent regarding the determination of whether the object was a living being includes comparing a rate of temperature change after the delivery apparatus is activated with an expected rate of temperature change.
	Jongejan teaches a device (2, Fig 3) for delivering a dose of a substance to a living being comprising a temperature sensor (30, Fig 5) and one or more processors (60, Fig 8) configured to  measure, using the temperature sensor, temperature of the object after the delivery apparatus is activated (Para 0047, lines 1-3); determine, based on the measured temperature, whether the object was a living being (Para 0047, lines 10-18); wherein the determination of whether the object was a living being includes comparing a rate of temperature change after the delivery apparatus is activated with an expected rate of temperature change (Para 0047, lines 21-25; Para 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Baker to also measure the rate of temperature change after the delivery apparatus is activated to determine the object was a living being as taught by Jongejan in order to better determine proper placement of the device by taking into account ambient temperature (Para 0015).
Regarding claim 33, Baker discloses all of the elements of the invention as discussed above, however, is silent regarding the determination of whether the object was a living being includes determining whether the measured temperature changed at least by a predetermined amount after the delivery apparatus is activated.
Jongejan teaches a device (2, Fig 3) for delivering a dose of a substance to a living being comprising a temperature sensor (30, Fig 5) and one or more processors (60, Fig 8) configured to  measure, using the temperature sensor, temperature of the object after the delivery apparatus is activated (Para 0047, lines 1-3); determine, based on the measured temperature, whether the object was a living being (Para 0047, lines 10-18); wherein the determination of whether the object was a living being includes determining whether the measured temperature changed at least by a predetermined amount after the delivery apparatus is activated (Para 0047, lines 21-25; Para 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Baker to also measure the change of temperature after the delivery apparatus is activated to determine the object was a living being as taught by Jongejan in order to better determine proper placement of the device by taking into account ambient temperature (Para 0015).
Regarding claim 37, Baker discloses the determination of whether the object was a living being includes comparing, after the delivery apparatus is activated, a temperature value with an expected temperature value (Para 0037), however, is silent regarding comparing a temperature change to an expected temperature change, respectively.
Jongejan teaches a device (2, Fig 3) for delivering a dose of a substance to a living being comprising a temperature sensor (30, Fig 5) and one or more processors (60, Fig 8) configured to  measure, using the temperature sensor, temperature of the object after the delivery apparatus is activated (Para 0047, lines 1-3); determine, based on the measured temperature, whether the object was a living being (Para 0047, lines 10-18); wherein the determination of whether the object was a living being includes determining whether the measured temperature changed at least by a predetermined amount after the delivery apparatus is activated (Para 0047, lines 21-25; Para 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Baker to also measure the change of temperature after the delivery apparatus is activated to determine the object was a living being as taught by Jongejan in order to better determine proper placement of the device by taking into account ambient temperature (Para 0015).
Regarding claim 38, Baker discloses the determination of whether the object was a living being includes determining whether the measured temperature was within a predetermined range of values (Para 0037), however, is silent regarding whether the measured temperature changed at a predetermined rate after the delivery apparatus is activated.
Jongejan teaches a device (2, Fig 3) for delivering a dose of a substance to a living being comprising a temperature sensor (30, Fig 5) and one or more processors (60, Fig 8) configured to  measure, using the temperature sensor, temperature of the object after the delivery apparatus is activated (Para 0047, lines 1-3); determine, based on the measured temperature, whether the object was a living being (Para 0047, lines 10-18); wherein the determination of whether the object was a living being includes comparing a rate of temperature change after the delivery apparatus is activated with an expected rate of temperature change (Para 0047, lines 21-25; Para 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Baker to also measure the rate of temperature change after the delivery apparatus is activated to determine the object was a living being as taught by Jongejan in order to better determine proper placement of the device by taking into account ambient temperature (Para 0015).
Regarding claim 39, the modified invention of Baker and Jongejan discloses the predetermined rate can be a negative rate or a positive rate (Para 0049 -Jongejan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783